PER CURIAM.
Appellant appeals from a final judgment (1) accelerating payment in default of a note and recorded mortgage totaling an indebtedness of $3,516.79; (2) establishing a lien on appellant’s home; and (3) of attorney’s fees thereon.
The mortgage involved in this suit is a junior mortgage with a first mortgage outstanding that is not a subject matter in this action.
The Stockhams were husband and wife at the inception of the mortgage but were subsequently divorced. William H. Stock-ham did not appeal and appears as an ap-pellee and represents himself. The plaintiffs below, appellees herein, have been handicapped in this foreclosure by the bitterness of the mortgagors toward each other, which is further complicated by Mrs. Stockham and her attorney marrying each other after her attorney and his wife were divorced.
Mrs. Stockham attempted to bring into this case matters in which the appellees, Farrells, were not interested and which were not germane to the mortgage foreclosure.
In defense of the mortgage foreclosure action, the appellant filed an answer making á general denial of the material allegations of the complaint. She also filed a pleading entitled "Cross-claim and Counterclaim” containing 27 paragraphs, only one of which pertained to the claim of appel-lees. The remaining allegations of the cross-claim and counterclaim were either general in nature or pertained solely to domestic problems then existing between Mrs. Stockham and Mr. Stockham.
Plaintiffs below filed a motion to dismiss and a motion to strike directed to the aforementioned cross-claim and counterclaim. The lower court granted the mo*586tion to dismiss and proceeded to final hearing and the entry of a final decree of foreclosure.
Appellant now appeals from this final decree alleging certain errors as having been committed by the chancellor, including the dismissal of her cross-claim and counterclaim, the acceleration of the mortgage indebtedness, the denial of her petition for rehearing, and overruling of her objections to the foreclosure sale.
We have read the briefs of the parties, the pleadings, and the evidence and find no reversible error in the record. We conclude that the able Judge below fairly ■dealt with all the parties under difficult ■situations.
We deny all deferred motions filed herein including motion for attorney’s fees on •.this appeal.
Affirmed.
ALLEN, C. J., SPIANNON, J., and DRIVER, B. J., Associate Judge, concur.